Exhibit 10aa EXECUTION COPY ASSET PURCHASE AGREEMENT BY AND AMONG Ampal Communication 2010 Ltd. as Purchaser AND 012 Smile.Communications Ltd. as Seller AND Merhav Ampal Energy Ltd. as Guarantor Dated as of November 16, 2009 ASSET PURCHASE AGREEMENT THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of November 16, 2009 (the "Effective Date"), is made by and among 012 Smile Communications Ltd., a company incorporated in accordance with the laws of the State of Israel (the “Seller”); Merhav Ampal Energy Ltd. on behalf of Ampal Communication 2010 Ltd., a company in formation in accordance with the laws of the State of Israel (the "Purchaser"); and Merhav Ampal Energy Ltd., a company incorporated in accordance with the laws of the State of Israel (the "Guarantor").The Seller, the Purchaser and the Guarantor are referred to herein collectively, as “Parties”, and each of them, separately, as a “Party”. RECITALS A. The Seller is engaged in the Business (as defined below). B. The Purchaser wishes to acquire from the Seller, and the Seller wishes to sell to the Purchaser, the Business and the Acquired Assets (as defined below), and the Purchaser wishes to assume and the Seller wishes to transfer the Assumed Liabilities (as defined below), all on the terms and subject to the conditions and the conditions precedents hereinafter set forth. C. The Parties wish to set forth herein all of the terms and conditions that shall govern the sale and purchase of the Acquired Assets and the assumption of the Assumed Liabilities. D. The Parties are aware that the prompt consummation of the transactions contemplated hereby is of the essence. NOW, THEREFORE, in consideration of the premises and the mutual promises herein made, and in consideration of the representations, warranties, and covenants herein contained, and intending to be legally bound hereby, the Parties agree as follows: 1. DEFINITIONS AND INTERPRETATION 1.1 Definitions. In this Agreement, the following terms shall have the following meanings: “Accounts Receivable” means all accounts receivable, notes receivable and other current rights to payment of Seller. “Acquired Assets” shall mean all of Seller’s assets, properties, contracts, licenses and permits and rights of every kind and description, tangible and intangible, including any assets, properties and rights used in connection with the Business as it exists (subject to Section 3.4) or shall exist on the Closing, wherever situated, and excluding only the Excluded Assets.Without limiting the foregoing, the Acquired Assets shall include: 2 (a) the Seller's holdings in 012 Telecom Ltd., the subsidiary of Seller, and the Seller's interest in 012 Global, including shareholder loans; (b) all machinery, equipment and other tangible personal property and fixed assets used to conduct the Business; (c) all inventories of Seller related to the Business, including raw materials, supplies, goods consigned to vendors or subcontractors, works in process, finished goods and goods in transit; (d) all Accounts Receivable related to the Business; (e) all prepaid expenses related to the Business; (f) all rights and interests of Seller in and to the leases, subleases, licenses, sublicenses, contracts, commitments, obligations or other agreements, whether written or oral, or other similar agreements and rights thereunder, including contracts for the purchase of supplies and services and the sale of products and services, used to conduct the Business, and including the Leases and leasehold improvements (“Contracts”); (g) the business records, plans, notebooks, specifications, advertising and promotional materials and campaigns, studies, reports, equipment repair, maintenance or service records, in each case as used by Seller for operating the Business; provided that Seller shall be entitled to maintain (but, other than as required by law, shall not use) one copy of any of such documents for the sole purpose of either retention as required by any applicable Legal Requirement or litigation or dispute of this Agreement; (h) all Intellectual Property Rights related to the conduct of the Business, including all registrations (and applications for registration) of Intellectual Property Rights (collectively, the “Business Intellectual Property Rights”); (i) all Government Authorizations and other permits or licenses related to the Business, including the Licenses (except in such case where the license, permit or authorization is replaced or exchanged for a newly issued License); (j) all lists and records pertaining to customer accounts (whether past or current), suppliers, distributors, personnel and agents of the Business; (k) all claims, deposits, prepayments, warranties, guarantees, refunds, causes of action, rights of recovery, rights of set-off and rights of recoupment of every kind and nature, whether liquidated or unliquidated, fixed or contingent, that relate to the Business (in each case except for Tax items that relate to periods ending on or before the Cutoff Date), including any causes of action, claims and rights which Seller may have under any insurance contracts or policies insuring the Acquired Assets; and (l) the Positive Cash Amount (as defined in Section 3.4). 3 "Affiliate" shall mean a person Controlling, Controlled by or under common Control with a person, and if such person first stated above is a natural person, a relative of such person. "Antitrust Approval" shall be as defined in Section 5.1(ii). "Assumed Liabilities" shall mean all of Seller's present or future liabilities and obligations of every kind arising out of, relating to, in the nature of or caused by the Business, including legal claims of third parties, regardless of whether such liabilities arise or become known before or after the Effective Date, excluding only the Retained Liabilities.Without limiting the foregoing, the Assumed Liabilities shall include all liabilities of any kind relating to employees of the Seller or the Business other than those employees who are not Assumed Employees (as set forth in Section 9.1). and shall include the replacement of any guarantees given by Seller with respect to Acquired Assets. "Bezeq" means Bezeq - The Israeli Telecommunication Corporation Ltd. "Bezeq Transaction" means the acquisition of Bezeq shares from AP.SB.AR Holdings Ltd. ("APSBAR") pursuant to that certain Share Purchase Agreement, dated October 25, 2009 by and between Seller and APSBAR. “Business” shall mean all of the business of the Seller as conducted on the date of this Agreement other than the Bezeq Transaction.Such Business shall include, without limitation, as defined below, the International Telephony Business, the Land Line Business, the ISP Business and the Other Business. "Business Day" shall mean any day on which banks are open for business in the State of Israel. “Closing” and “Closing Date” shall be as defined in Section 4. “Consent” shall mean any regulatory consent, permit, approval, order, authorization, registration, declaration, filing or exemption, to the extent required under applicable law (but not as a matter of contract). "Control" or "Controlled" or "Controlling" shall mean the ability, directly or indirectly, to direct the activities of the relevant entity, including, without limitation, the holding of (i) more than 50% of the issued share capital, or (ii) such share capital as carries directly or indirectly, more than 50% of the shareholder votes in a general meeting or the ability to appoint or elect more than 50% of the directors or equivalent of such entity. "Cut-off Date" shall mean December 31, 2009. "Damages" shall mean any liabilities, claims, injuries, losses, damages, settlements, judgments, awards, penalties, fines, costs or expenses (including, without limitation, reasonable legal fees and expenses), whether or not arising out of third party claims. “Dollar” or “$” means U.S.
